Citation Nr: 1303385	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  07-12 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for the service-connected degenerative joint disease of the lumbar spine.

2.  Entitlement to service connection for a claimed cervical spine disorder, to include as secondary to the service-connected lumbar disability.

3.  Entitlement to service connection for a claimed right knee disorder.

4.  Entitlement to service connection for a claimed left knee disorder.

5.  Entitlement to service connection for a claimed right foot disorder.

6.  Entitlement to service connection for a claimed left foot disorder.

7.  Entitlement to a total rating for compensation purposes based on unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to March 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2005, June 2006 and February 2008 rating decisions by the RO. 

In May 2009, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.

In November 2009 and December 2011, these matters were remanded for additional development of the record.  With regard to the claims decided herein, the remand directives have been complied with, and the Board may therefore, finally adjudicate these claims.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of an initial rating in excess of 40 percent for the service-connected degenerative joint disease of the lumbar spine and entitlement to a TDIU are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The currently diagnosed degenerative joint disease of the cervical spine is not shown to be due to an event or incident of the Veteran's period of active service; nor is it shown to have caused or aggravated by the service-connected low back disability, nor was arthritis manifested until many years after service.

2.  The Veteran is not shown to have a right knee disorder that is due to an event or incident of his period of active duty.

3.  The Veteran is not shown to have a left knee disorder that is due to an event or incident of his period of active duty.

4.  The recently diagnosed plantar fibromatosis of the right foot is not shown to be due to an event or incident of the Veteran's period of active service.

5.  The recently diagnosed plantar fibromatosis of the left foot is not shown to be due to an event or incident of the Veteran's period of active service.


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by degenerative joint disease of the cervical spine is not due to disease or injury that was incurred in or aggravated by active service, nor may arthritis be presumed to have been incurred therein; nor is it proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

2.  The Veteran does not have a right knee disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

3.  The Veteran does not have a left knee disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

4.  The Veteran's disability manifested by plantar fibromatosis of the right foot is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

5.  The Veteran's disability manifested by plantar fibromatosis of the left foot is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Prior to the initial adjudication of the claim, the Veteran was provided with notice of VCAA in May 2007 and August 2008. 

The VCAA letters indicated the types of information and evidence necessary to substantiate a claim for service connection, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records. 

The Veteran also received notice, pertaining to the downstream disability rating and effective date elements of his claims in those letters.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims decided herein, and the duty to assist requirements has been satisfied.  All available service treatment records were obtained.  The VA treatment records and all identified private treatment records are associated with the claims folder. 

The Veteran was afforded a VA examination and medical opinion in January 2012, in order to determine the nature and etiology of the disabilities claimed on appeal and whether they were causally related to service.

With regard to the May 2009 Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2). 

At the May 2009 hearing, the Veterans Law Judge and representative for the Veteran outlined the issues on appeal and engaged in a colloquy as to substantiation of the claims.  There was a discussion with respect to the disabilities on appeal and the Veteran's contentions as to why they are related to his service.  Overall, the hearing was legally sufficient.

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating any of the claims. 

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The law provides that a Veteran who has 90 days or more of service may be entitled to presumptive service connection of certain chronic diseases that becomes manifest to a degree of 10 percent or more within one year from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. § 3.307.  Arthritis (i.e., degenerative joint disease) is one of the chronic diseases for which such presumptive service connection may be granted.  38 C.F.R. § 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Except as provided in § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2012).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That notwithstanding, a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.


Discussion

A May 1980 service treatment record shows that the Veteran fell down a flight of stairs 15 days earlier and reported having lower back pain and an injury to his left knee.  

An October 1980 service treatment record shows that the Veteran complained of having pain in his right knee after jumping out of a truck.  He stated that he had trouble with this knee three months earlier.  The assessment was that of a bruise.

A separation examination report and report of medical history are not of record.

In March 1983, the Veteran filed his original claim for service, which included disabilities related to his right index finger and back only.

A July 1995 private record shows that a cervical spine x-ray study was normal.  On that same date, he sought treatment for a headache and neck pain following a motor vehicle accident that day.  He reported having a past medical history that was entirely negative.    Following examination, the diagnosis was that of cervical strain.

In September 1998, the Veteran filed claims related to his back and shoulder only.

A December 1998 VA outpatient treatment record indicates that the Veteran had mild degenerative spondylosis and localized degenerative disc disease of the cervical spine.  

A July 2001 VA treatment report shows that the Veteran had severe degenerative joint disease of the cervical spine.

In a May 2002 written statement, the Veteran indicated that he fell during service and injured his lower back and experienced a stiff neck.  The stiff neck went away, but the lower back pain did not.

A May 2002 private report of an electromyelogram shows an impression of cervical radiculopathy.  

In a September 2002 written statement, the Veteran's mother indicated that he suffered from neck pain since an injury in 1981.

In a January 2006 written statement, the Veteran alleged that the arthritis in his lumbar spine spread to his whole spine, knees, elbows and hands.  He believed that it could have been caused by his exposure to radiation in 1981.

In a July 2007 written statement, the Veteran indicated that he jammed his neck on a doorway during service.  He believed that his arthritis of the lumbar spine had spread to his neck, knees and feet and that his neck injury might have happened the same day as his back trauma.  

In January 2008, the Veteran underwent VA examination.  He was claiming service connection for arthritis of his knees because he believed that the arthritis in his back spread to his knees.  He has never been treated for his knees.  An examination of the knees was noted to be normal, so an x-ray study was not performed.  The diagnosis was that of normal bilateral knees.  

The examiner indicated that the Veteran had no diagnosis of bilateral knee arthritis, and the Veteran's subjective claim of bilateral knee arthritis was less likely as not the result of active duty.  The rationale was that the complaints of knee pain were found to be normal, and that there had been no treatment for the knees since separation from service.  The Veteran's assertions that the arthritis in his lumbar spine had spread to his knees could not be medically and scientifically supported.

In a January 2009 written statement, the Veteran contended that he injured his neck in service.  It was his understanding that arthritis would spread once it had started, and he believed that it had spread to his neck.

A January 2009 VA record shows that the Veteran complained of having painful lumps on the bottom of his feet for the past two weeks.  He also had a painful lump on the back of his right knee for two weeks.

An April 2009 VA outpatient treatment record shows that the Veteran apparently developed spontaneous pain in both knees.  He was also noted to have painful masses in the soles of both feet and had been told that they were probably fibromas.  On examination, x-ray studies of the right knee appeared to be within normal limits.  The impression was that the physician thought the Veteran had osteoarthritis of the left knee and ordered x-ray studies.

A May 2009 VA outpatient treatment record shows that the Veteran still had not gotten x-ray studies of his left knee.  He reported a two-year history of left knee pain.  He stated that, 30 years ago, he was shot in the left knee, but it was a superficial wound.  He did not recall much problem with his left knee until two years ago.  The right side was essentially unremarkable.  Following examination, the diagnosis was that of arthralgia of the left knee and possible degenerative arthritis and tendonitis.  

In May 2009, the Veteran testified that he injured his neck a couple of times in service.  When he fell off a truck, it was stiff and sore, but he was only treated for his back.  He believed that he really hurt his neck just prior to leaving service when he rammed his head into the back of a door and was given ice packs and sent back to his unit.  With regard to his knees, he reported being on crutches for his knees after falling down stairs in service in 1980.  He was given ice for swelling and pain.  He believed that his foot problems were also possibly due to the fall down stairs in service.  

A June 2009 VA record of x-ray studies showed mild narrowing of the medial joint compartment of both knees but no acute finding.

In a February 2010 written statement, the Veteran alleged that he injured his whole spine when he fell during service.  Doctors had told him that his neck and back were probably injured at the same time.  

In December 2010, the Veteran underwent VA examination.  His claims file was reviewed.  With regard to his cervical spine, the Veteran reported falling down a flight of stairs and injuring his neck during service and further aggravating it when his head struck a door in 1983.  This had progressed over time to a sharp pain with a stiff neck.  Following examination, the diagnosis was that of severe degenerative disc disease of the cervical spine with radiculopathy.  

The Veteran gave a history of injuring his left knee when he fell down stairs in April 1980 and injuring the right knee when he fell off a moving truck in 1982.  He had no problems until four years ago when his knees developed throbbing pain over the medial aspects.  Following examination, the diagnosis was that of bilateral arthralgia of the knees.  

The Veteran gave an onset date of problems with his feet in 2009.  Following examination, the diagnosis was that of bilateral plantar fasciitis with tissue swelling.

The examiner opined that the cervical spine condition was at least as likely as not caused by or a result of injuries sustained during active duty.  The rationale was "after careful revew [sic] of the C File and all available medical evidence of record including the veteran's subjective complaints and the objective findings on examination."  

The examiner also opined that the cervical spine condition was not caused by or a result of service-connected low back disability, and the rationale was "after careful review of the C File and all available medical evidence of record."  

The examiner next opined that the cervical spine condition was not permanently aggravated by the service-connected low back disability, and the rationale was "after careful review of the C File and all available medical evidence of record."  

Finally, the VA examiner opined that the bilateral knee and bilateral foot conditions were less likely as not caused by or a result of performance of the Veteran's duties during service.  The rationale was "after careful review of the C File and all available medical evidence of record including the veteran's subjective complaints and the objective findings on examination."

In a June 2011 addendum, the VA examiner indicated that, after a review of the claims file, it was shown that there was no indication of a cervical spine injury or treatment in service.  Although the Veteran reported hitting his head during service, there was no record of his injury.  There was a record of a motor vehicle accident in 1985 with neck injury, post-service.

In January 2012, the Veteran underwent VA examination and reported having growths on his feet that began six or seven years ago.  He did not have any injury to or problems with his feet during service.  Following examination, the diagnosis was that of bilateral plantar fibromatosis.  

The examiner opined that it was less likely than not incurred in or caused by the in-service injury, event, or illness.  As a rationale, the examiner noted that a review of the claims file showed no evidence of any foot problem in service or within one year of separation.  The Veteran stated that his foot problems began in 2009, when he informed his podiatrist he began having pain two months ago.

With regard to the knees, the examiner noted a diagnosis of arthralgia of the knees.  The Veteran reported that he injured his right knee when he fell down in 1979 and 1980.  He never had surgery and had never been treated.  

Following examination, the examiner opined that the knee disabilities were less likely than not incurred in or caused by in-service injury, event, or illness.  The rationale was that a review of the claims file showed no chronicity of the condition to the left knee in 1980.  The Veteran reported that he started having knee pain in 2009, many years after service.  There was no objective evidence of knee abnormalities, and x-ray studies were unremarkable.

With regard to the cervical spine, the examiner noted that degenerative disc disease had been diagnosed in February 2010.  The Veteran reported that he injured his neck when he fell in 1981.  He had an injury with concussion and hit his head on the side of a truck in 1985.  He had surgery to his cervical spine in 2009 and 2010.  Currently, the Veteran had some pain but was improved since surgery.  The examiner noted that x-ray studies revealed degenerative joint disease of the cervical spine.  

Following examination, the examiner opined that cervical spine disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that a review of the claims file revealed no evidence of cervical spine injury or treatment during active service.  The reported fall noted only low back pain, but with no evidence of neck pain.  There was evidence that the Veteran was in a motor vehicle accident in July 1995 with complaints of neck pain.  The X-ray studies at that time were normal for the cervical spine.  This supported the fact that there was no chronic cervical condition or any prior neck condition prior to 1995.  The history of the Veteran's occupation as a pest control technician involved looking upward, which might partly explain the overuse syndrome leading to degenerative arthritis.

With regard to the cervical spine, knee, and foot disabilities, the Board first notes that the Veteran has not alleged continuity of symptomatology associated with any of these disabilities.  While he has alleged that he may have injured his cervical spine, knees, and feet during service, he has asserted that the neck pain resolved at that time, his foot pain began in 2009, and his knee pain began in 2007.  

The only evidence of record suggesting that there was continuity of symptomatology related to one of these claimed disabilities is the September 2002 written statement, in which the Veteran's mother indicated that he had neck pain since service.  While the Veteran's mother is certainly competent to report as to her observations about her son's symptomatology, the Board finds that the Veteran's own statements are more probative on this matter and are supported by all of the medical and contemporaneous evidence of record.  Therefore, the Board finds that continuity of symptomatology related to any of these claimed disabilities is not shown.

The Veteran has made general assertions that the arthritis of his lumbar spine, which has been awarded service connection, has spread to other areas of his body, which include his claims regarding the cervical spine, knees, and feet.  The Board notes that, as will be explained in more detail hereinbelow, arthritis of the cervical spine has been shown but not of the knees and feet.  

Nevertheless, to the extent that the Veteran has asserted that such is possible, the more probative opinion, provided by the January 2008 VA examiner, indicates that such claim could not be medically and scientifically supported.  The examiner's opinion is more probative since it is provided by a medical professional with particularized training and knowledge, which, as a layperson, the Veteran is not shown to have.  Therefore, as to this contention by the Veteran, the evidence against it is more probative.

The Veteran also made one mention in a January 2006 written statement that the spread of his arthritis from his back to his neck, knees, and feet, could have been caused by exposure to radiation in 1981.  He makes no other reference to possible exposure to radiation during service, and there is no evidence in the claims file to suggest he was exposed to radiation during service.  Moreover, arthritis is neither a disease specific to radiation-exposed veterans nor a radiogenic disease.  Therefore, consideration under 38 C.F.R. §§ 3.309(d) and 3.311 is not for application.  

To the extent that the Veteran contends that arthritis is in some other way related to radiation exposure during service, the Board finds that there is no competent opinion of record even suggesting that this is the case, and the Veteran does not have the expertise to provide a competent opinion on this matter.  Woehlaert v. Nicholson, 21 Vet. App. at 462.

Further, with regard to all of the Veteran's claims, the Board finds that the opinions given by a VA examiner in December 2010 are of limited probative weight because the examiner used the same, generic, unreasoned rationale for all conclusions given.  No specific reference was made to any evidence of record in providing these conclusions.  

Furthermore, the January 2011 addendum to the December 2010 examination report, as it referenced the cervical spine claim, contained only a recitation of facts contained in the claims file and no rationale for the conclusion given in December 2010.  Therefore, the Board finds that these opinions have little probative value and will not be discussed any further in this decision.

Regarding the claimed cervical spine disability, the evidence of record shows that the Veteran has been diagnosed as having degenerative disc disease and degenerative joint disease of the cervical spine.  He has asserted that he injured his neck during service and that it resolved, but that his current cervical spine disability was related to those injuries during service.  

The only opinion in the record provided by a medical professional is that of the January 2012 VA examiner.  The examiner issued an opinion against the Veteran's claim and provided the rationale that a July 1995 x-ray study revealed a normal cervical spine, which supported the conclusion that there was no chronic cervical disorder prior to that time.  The Board finds that this opinion is thorough, reasoned, and supported by the record.  As it is provided by a medical professional, it is also more probative than the opinion given by the Veteran, who is a layperson without any evidence of expertise or training that would add probative weight to his opinion.  

Finally, the evidence of record shows that the Veteran did not manifest arthritis of the cervical spine to a compensable degree within the first post-service year, as x-ray studies dated in 1995, many years after separation, showed a normal cervical spine.  

As such, the Board concludes that as the Veteran's degenerative disc disease and degenerative joint disease of the cervical spine is not related to service, the claim must be denied.

With regard to the Veteran's claims of service connection for right and left knee disorders, a necessary element for establishing such a claim is the existence of current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

As explained by the Federal Circuit, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (2001).  

In this case, the Veteran must show that he has current disability due to disease or injury in service.  See Savage, 10 Vet. App. at 497 (evidence, though not necessarily medical, of relationship between current disability and continuity of symptomatology required to establish service connection).  See also Sanchez-Benitez, 259 F.3d at 1362 (without factual finding of nexus between current neck pain and in-service neck trauma, Federal Circuit could not reach the question of whether veteran's current pain was statutorily compensable).

The Veteran has complained of pain in his knees.  He has also been diagnosed as having arthralgia in his knees.  However, the United States Court of Appeals for Veterans Claims (Court) has defined arthralgia as pain in a joint.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); Mykles v. Brown, 7 Vet. App. 372, 373 (1995); Hayes v. Brown, No. 94-323, slip op. at 3 (U.S. Vet. App. Apr. 10, 1996).

However, the weight of the evidence is against finding a right or left knee disability that is due to disease or injury.  The January 2008 VA examination report showed that there was a normal examination of the knees, and a specific finding of no diagnosis of arthritis.

An April 2009 VA outpatient treatment record shows that x-ray studies of the right knee were normal.  The physician thought that the Veteran maybe had osteoarthritis of the left knee, but was unsure and ordered x-ray studies.  As this is a statement of only a possible diagnosis, it does not show that there is a current left knee disability due to disease or injury.  The possible diagnosis of degenerative arthritis along with tendonitis was again noted in a May 2009 VA outpatient record, but no definitive diagnosis was provided.

A June 2009 report of VA x-ray studies reveals mild narrowing of the medial joint compartment of both knees.  While the x-ray report contains this finding, no diagnosis of a disease or injury is noted of either knee.  

Finally, the Veteran underwent VA examination in January 2012, and no knee diagnoses were given.  The examiner specifically stated that there was no objective evidence of knee abnormalities, and x-ray studies were unremarkable.

As such, the Board concludes that the evidence preponderates against a finding that the Veteran has a pain of either knee that is due to pathology (disease or injury).  Therefore, on this record, service connection must be denied.

Finally, regarding the Veteran's claims of service connection for left and right foot disabilities, the Board notes that the record reveals diagnoses of bilateral plantar fibromatosis.  

The Veteran asserted during his May 2009 hearing that it was possible that his foot disabilities were due to falls during service.  During the January 2012 VA examination, the Veteran denied having injured his feet during service or having any problems with them during service.  Following examination and evaluation, the examiner opined that the foot disabilities were not related to service, given the absence of in-service injury and the first manifestations of symptoms in 2009.  

This is consistent with the Veteran's account of an absence of in-service manifestations and the first symptoms beginning in 2009.  Therefore, this opinion is thorough, reasoned, and supported by a rationale that is consistent with the record.  As the VA examiner is a medical professional, that opinion is more probative than the Veteran's lay statements, as he is not shown to have any medical expertise or training.

Accordingly, as the benefit-of-the-doubt rule is not for application, the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cervical spine disorder, to include as secondary to the service-connected lumbar disability, is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a right foot disorder is denied.

Service connection for a left foot disorder is denied.


REMAND

The Board finds that further development is warranted prior to final adjudication of the claims remaining on appeal.

In the December 2011 remand, the Board indicated that, while the Veteran had made numerous statements suggestive of neurological symptoms associated with his service-connected lumbar spine disability, the RO failed to consider these complaints in evaluating the lumbar spine disability.  

Neurological manifestations may be a part of the service-connected low back disability and must be considered in evaluating the disability under either the former or revised rating criteria.  The Board is not permitted to address this in the first instance.  

In the remand, the Board specifically directed that the RO should consider whether there were any ratable neurological manifestations of his service-connected lumbar disability when readjudicating the claim.  

A review of the October 2012 Supplemental Statement of the Case shows that there was no analysis or consideration referential to possible neurological manifestations of the lumbar spine disability.

A Board remand imposes upon VA's Secretary a concomitant duty to ensure compliance with the terms of the remand.  When the RO fails to comply with the Board's orders set forth therein, the Board must insure subsequent compliance by returning the claims file for completion of the previously requested action.  Stegall v. West, 11 Vet. App. 268 (1998).  

In this case, the RO did not comply with the Board's instructions to consider possible neurological manifestations of the Veteran's lumbar spine disability, and the matter must be remanded for compliance with this directive.

As the issue of an initial increased rating for the service-connected low back disability is still pending, the outcome of this matter may affect the claim for a TDIU rating.  Consequently, a decision on this matter is deferred.

Accordingly, these remaining matters are REMANDED to the RO for the following action:

After completing any indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  In readjudicating the claims, the RO should specifically consider whether there are any ratable neurological manifestations of the service-connected lumbar disability.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a full responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellant disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


